BOARDMAN, Chief Judge.
Appellant was charged in Case No. 76-318 with two counts of aggravated assault in violation of Section 784.04, Florida Statutes (1973); in Case No. 76-319 with impersonation of an officer in violation of Section 843.08, Florida Statutes (1973); and in Case No. 76-320 with false imprisonment in violation of Section 805.01, Florida Statutes (1973). Appellant pled nolo contendere to each of the charges, and he was sentenced to a four-year term of imprisonment in each case, the sentences to run concurrently. The judgments and sentences in Case No. 76-318 and Case No. 73-320 are affirmed. The judgment in Case No. 76-319 is affirmed, but the sentence is vacated.
Impersonation of an officer is a first-degree misdemeanor. Section 843.08, Florida Statutes (1973). The maximum prison sentence for a first-degree misdemeanor is one year. Section 775.082(4)(a), Florida Statutes (1973). Since the appellant was sentenced to four years in prison for this crime, Case No. 76-319 is remanded for imposition of sentence in accordance with the applicable provisions of the Florida Statutes.
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
SCHEB and OTT, JJ., concur.